 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9
     BERNICE RATCLIFFE,                                 Case No.: 3:19-cv-01688-WQH-MDD
10   individually and on behalf of
11   other members of the general                       ORDER
     public similarly situated,
12
                                       Plaintiff,
13
     v.
14
     APEX SYSTEMS, LLC., a
15   Virginia limited liability company;
16   and DOES 1 through 100,
     inclusive,
17
                                     Defendants.
18
     HAYES, Judge:
19
           The matter before the Court is Plaintiff’s Motion for Leave to File a First Amended
20
     Complaint. (ECF No. 19).
21
                               PROCEDURAL BACKGROUND
22
           On August 5, 2019, Plaintiff commenced this action by filing a Complaint in the
23
     Superior Court of California for the County of San Diego, assigned case number 37-2019-
24
     00040686-CU-OE-CTL, against Defendant Apex Systems, LCC (Ex. A, ECF No. 1-2 at
25
     2).
26
           On August 30, 2019, Defendant filed an Answer in the Superior Court of California
27
     for the County of San Diego. (Ex. B, ECF No. 1-3 at 2).
28

                                                    1
                                                                         3:19-cv-01688-WQH-MDD
 1          On September 4, 2019, Defendant removed the action to this Court pursuant to 28
 2   U.S.C. § 1332(a), § 1332(c), § 1332(d), § 1441, § 1446, § 1453. (ECF No. 1). Defendant
 3   contends that this Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (the
 4   Class Action Fairness Act of 2005) and diversity jurisdiction pursuant to 28 U.S.C. §
 5   1332(a). Id. at 1-2.
 6          On September 17, 2019, Defendant filed the Motion for Judgment on the Pleadings.
 7   (ECF No. 7). On November 13, 2019, this Court issued an Order granting Defendant’s
 8   Motion for Judgment on the Pleadings without prejudice. (ECF No. 16). The Court stated
 9   that “[a]ny motion to file an amended complaint shall be filed within twenty-one (21) days
10   from the date of service of this order.” Id. at 13.
11          On December 4, 2019, Plaintiff filed a Motion for Leave to File a First Amended
12   Complaint. (ECF No. 19). On December 23, 2019, Defendant filed a statement of non-
13   opposition to Plaintiff’s Motion for Leave to File a First Amended Complaint. (ECF No.
14   20).
15                                      LEGAL STANDARD
16          Federal Rule of Civil Procedure 15 mandates that leave to amend “be freely given
17   when justice so requires.” Fed. R. Civ. P. 15(a). “This policy is to be applied with extreme
18   liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003)
19   (per curiam) (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th
20   Cir. 2001)). The Supreme Court has identified several factors district courts should
21   consider when deciding whether to grant leave to amend: “undue delay, bad faith or
22   dilatory motive on the part of the movant, repeated failure to cure deficiencies by
23   amendments previously allowed, undue prejudice to the opposing party by virtue of
24   allowance of the amendment, [and] futility of amendment.” Foman v. Davis, 371 U.S. 178,
25   182 (1962); see also Smith v. Pac. Props. Dev. Corp., 358 F.3d 1097, 1101 (9th Cir. 2004).
26   “Not all of the [Foman] factors merit equal weight. As this circuit and others have held, it
27   is the consideration of prejudice to the opposing party that carries the greatest weight.”
28   Eminence Capital, 316 F.3d at 1052. “The party opposing amendment bears the burden of

                                                   2
                                                                            3:19-cv-01688-WQH-MDD
 1   showing prejudice.” DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th Cir. 1987).
 2   “Absent prejudice, or a strong showing of any of the remaining Foman factors, there exists
 3   a presumption under Rule 15(a) in favor of granting leave to amend.” Eminence Capital,
 4   316 F.3d at 1052.
 5                                 RULING OF THE COURT
 6         Defendant filed a statement of non-opposition to Plaintiff’s Motion for Leave to File
 7   a First Amended Complaint. (ECF No. 20). Defendant states that it “does not oppose
 8   Ratcliffe’s Motion” “[u]nder the liberal standard for amending pleadings under Federal
 9   Rule of Civil Procedure 15.” Id. at 2. The Court finds that there has been no showing that
10   any of the Foman factors warrants deviating from the “presumption under Rule 15(a) in
11   favor of granting leave to amend.” Eminence Capital, 316 F.3d at 1052.
12          Plaintiff’s Motion for Leave to File a First Amended Complaint (ECF No. 19) is
13   GRANTED. Plaintiff may file the First Amended Complaint within fourteen (14) days of
14   the entry of this Order.
15    Dated: January 13, 2020
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                           3:19-cv-01688-WQH-MDD
